                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


LARRY DAVID DAVIS                                                                    PETITIONER

 V.                                    CIVIL NO. 6:18-cv-06125

 WENDY KELLEY, Director,
 Arkansas Department of Correction                                                RESPONDENT


                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 15) from United States

Magistrate Judge Barry A. Bryant. Petitioner Larry David Davis proceeds pro se in this Petition

for writ of habeas corpus filed pursuant to 28 U.S.C. §2254. Upon review, the Magistrate

recommended that the Petition be denied and dismissed with prejudice. Davis filed timely

Objections (ECF No. 11) to the Report and Recommendation. The matter is now ripe for

consideration.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Davis has objected. 28 U.S.C. § 636(b)(1). All of Davis’s claims are

barred. Plaintiff’s objections offer neither law nor fact requiring departure from the Magistrate’s

findings. The report and recommendation is proper, contains no clear error, and is ADOPTED

IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the Petition should be and hereby is DENIED AND

DISMISSED WITH PREJUDICE.

        SO ORDERED this 27th day of January 2020.

                                                             /s/Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE
